Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant's request for continued examination filed on July 27, 2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on July 27, 2021, have been entered.

Status of Claims
Amendment of claim 9 is acknowledged.
Claims 9, 13, 15, 17-20 and 68-69 are currently pending and are the subject of this office action.
Claim 20 was withdrawn because it does not read on the elected species.
Claims 9, 13, 15, 17-19 and 68-69 are presently under examination.

The following species is under examination:
(S)-Quinuclidin-3- yl (2-(2-(4-fluorophenyl)-thiazol-4-yl)-propan-2-yl)-carbamate:

    PNG
    media_image1.png
    84
    259
    media_image1.png
    Greyscale


Priority
The present application is a CON of 15/108,686 (ABN) filed on 06/28/2016, which is a 371 of PCT/US14/069338 filed on 12/09/2014, and claims priority to provisional application No. 61/914,842 filed on 12/11/2013.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13, 15, 17-19 and 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "measurable" in claim 9 is a relative term which renders the claim indefinite.  The term "measurable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Measurable can be interpreted as” anything capable of being measured”, and unless Applicant can show it otherwise, any accumulation of GL-3 in cardiomyocytes (no matter how small) can in principle be measured, and as such it is considered ”measurable”.
Apparently Applicant is trying to distinguish something measurable vs. something that is not measurable.  So, when is an intracellular accumulation of GL-3 not measurable, and when it is considered measurable?  Everything can be measured, so 

For the purpose of prior art search, any accumulation of GL-3 will be considered “measurable”.


Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13, 15, 17-19 and 68-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the This is a new matter rejection.

Claim 9 recites: “a measurable intracellular accumulation of GL-3 in cardiomyocytes”.
However, a close look at the specification and the original claims show no support for that statement.  There is nothing in the specification that implicitly or explicitly states “a measurable intracellular accumulation of GL-3 in cardiomyocytes”.


Claim Rejections - 35 USC § 102 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9, 13, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourque et. al. (WO 2012/129084, cited by Applicant, cited in prior office action) as evidenced by Palling (US 2010/0113517, cited in prior office action). And as evidenced by Hollak et. al. (Expert Opinion Ther. Targets (2007) 11:821-833, cited in prior office action).

NOTE: as stated in the above 112(b) rejection, any accumulation of GL-3, no matter how small, will be considered “measurable”.

For claims 9 and 19, Bourque teaches a method of treating Fabry disease comprising: administering to a human subject (see page 102, last paragraph) having Fabry disease (see for example claims 1 and 258-261; page 2, line 6; page 66, one paragraph before last, pages 144-145) a composition comprising an effective amount of a compound of formula I (see page 3) or a pharmaceutically acceptable salt thereof:

    PNG
    media_image2.png
    174
    370
    media_image2.png
    Greyscale
which is identical to the general formula I of claim 1, and more specifically with compound:

    PNG
    media_image3.png
    95
    253
    media_image3.png
    Greyscale
(GCS452 or its 2-hydrosuccinate salt: GZ452, see for example page 64, last paragraph through page 66, one paragraph before last) which anticipates the general formula I of claim 1 and the formula of claim 19.
Human patients suffering from Fabry disease inherently show “intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes” as evidenced by Palling and Hollak.
Palling teaches that in human patients with Fabry disease there is accumulation of globotriaosylceramide (GL-3) in myocardial cells (cardiomyocytes, see [0039] and [0049]).  Hollak also teaches that in human patients with Fabry Disease there is accumulation of globotriaosylceramide (GL-3) in cardiomyocytes (see Introduction on page 821).
 In other words, human Fabry patients have “intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes”.
None of the above references states that the GL-3 accumulation is measurable.  However, it is assumed that any accumulation can be measured and as such inherently considered measurable.  In other words, all Fabry patients inherently have a “measurable intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes”.

reducing globotriaosylceramide (GL-3) in the cardiomyocytes of a subject having Fabry disease” will inevitably flow from the teachings of Bourque, since the same compound (GZ452) is being administered to the same subjects (human subjects suffering from Fabry disease, which show “measurable intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes”). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “reducing globotriaosylceramide (GL-3) in the cardiomyocytes of a subject having Fabry disease and shows intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes”, by practicing the method of Bourque: “treating Fabry disease comprising administering to a human subject having Fabry disease (which show measurable intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes), a composition comprising an effective amount of a compound of formula I or more specifically GZ452 or a pharmaceutically acceptable salt thereof ", one will also be “reducing globotriaosylceramide (GL-3) in the cardiomyocytes of a human subject having Fabry disease that shows measurable intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("reducing globotriaosylceramide (GL-3) in the cardiomyocytes of a subject having Fabry (which show a measurable intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes) of the method disclosed by Bourque (“treating Fabry disease comprising administering to a human subject having Fabry disease, which show a measurable intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes, a composition comprising an effective amount of a compound of formula I or more specifically GZ452 or a pharmaceutically acceptable salt thereof ").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

The prior art is silent regarding the statement of claim 13: “wherein administration of the compound maintains GL-3 levels in the lysosome of the cardiomyocytes”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “treating Fabry disease comprising administering to a human subject having Fabry disease, (which show intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes), a composition comprising an effective amount of a compound of formula I or more specifically GZ452 or a pharmaceutically acceptable salt thereof ".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of 
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “maintaining GL-3 levels in the lysosome of the cardiomyocytes” appears to be the result of the process anticipated by the prior art: (“treating Fabry disease comprising administering to a human subject having Fabry disease, (which show intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes), a composition comprising an effective amount of a compound of formula I or more specifically GZ452 or a pharmaceutically acceptable salt thereof ", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.



For claim 17, as evidenced by Palling, in patients with Fabry disease there is accumulation of globotriaosylceramide (GL-3) in lysosomes of the heart (see [0038]).

For claim 18, Bourque explicitly teaches that the compounds of the invention inhibit glucosylceramide synthase (GCS) activity (see for example page 67, one paragraph before last).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Applicant disagrees with the Examiner's conclusion that Palling and Hollak demonstrate that all Fabry patients have intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes. Nevertheless, without agreeing with the Examiner's factual conclusions, and in the interests of compact and efficient prosecution, Applicant has amended claim 9 to provide that the patient of the claimed method "shows a measurable intracellular accumulation of GL-3 in cardiomyocytes compared to healthy cardiomyocytes." Applicant submits that even if, arguendo, every Fabry disease patient has some de minimis accumulation of GL-3 in cardiomyocytes, as a result of the dysfunction of relevant enzymes, not every patient has a demonstrably 
Examiner’s response:
First, as stated in the 112(b) rejection above:
The term "measurable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Measurable can be interpreted as” anything capable of being measured”, and unless Applicant can show it otherwise, any accumulation of GL-3 in cardiomyocytes can in principle be measured, and as such it is considered ”measurable”.
Apparently Applicant is trying to distinguish something measurable vs. something that is not measurable.  So, when is an intracellular accumulation of GL-3 not measurable, and when it is considered measurable?  Everything can be measured, so any accumulation of GL-3 could be measured and as such considered measurable.  If Applicant refers to measurable as consisting of a minimum amount of GL-3 accumulated in cardiomyocytes that can be observed, then what is that minimum amount in order to be considered measurable?  Neither the specification nor the prior art offers any guidance of what a measurable intracellular accumulation of GL-3 encompasses.
For the purpose of prior art search, any accumulation of GL-3 will be considered “measurable”.

Second, Applicant states that, even if every Fabry patient shows accumulation of GL-3 in the cardiomyocytes, not every accumulation can be considered “measurable”: 
Like any other measured biomedical parameter, there is a normal range for GL-3 concentration in each of the cells of the body in which GL-3 is stored, and there is an abnormal range. Such ranges are based on population-wide statistics. A certain cellular concentration of GL-3 would not be considered to be measurably different than that of normal healthy cells until it exceeds the standard normal range, such as, by a particular statistical interval. At a minimum, since there is a range of values considered to be normal, there will necessarily be patients, especially at very early stages of disease, before cardiac symptoms have developed, in which the GL-3 concentration in their cardiomyocytes will still be within the normal reference range even if, arguendo, the concentration is increased compared to what their cardiomyocytes would have absent the enzymatic defects
So the question now is: what concentration of GL-3 can be considered: “normal” or “abnormal” or “standard normal range” or “within the normal reference range”?  There are absolutely no definitions of the above phrases in the specification.  So unless Applicant can clearly and unequivocally limit the claims to a certain specific concentration of GL-3 that can be considered measurable, as stated in the 112(b) rejection above, any accumulation of GL-3, no matter how small, will be considered “measurable”.

Applicant argues that:
Rapoport v. Dement.
Examiner’s response:
In Rapoport v. Dement. The claim under consideration was (Dement):
A method for treatment of sleep apneas comprising the administration of a therapeutically effective amount of formula I azapirone compound of a pharmaceutically effective acid addition salt thereof to a patient in need thereof.
The azapirone compounds of formula I include the compound buspirone.
Rapoport filed a motion basically saying the reference entitled: “Buspirone: Anxiolytic therapy with respiratory implications” (by Rapoport published by Family Practice Recertification (FPR)) qualified as anticipatory reference against Dement claim above.
buspirone has potential as a primary treatment for dyspnea (which simply refers to difficulty in breathing in general).  For example, a passage in the FPR publication mentions the possibility of administering buspirone to patients suffering from sleep apnea, but this is for the purpose of treating anxiety in such patients, not for the purpose of treating the sleep apnea disorder itself: Buspirone thus appears to be an anxiolytic agent with a profile of respiratory effects that make it potentially safer to use for patients with respiratory function and for patients with diseases such as obstructive sleep apnea, when use of ventilator depressants would be clearly dangerous.
In other words, it seems like the FPR publication at most suggests the administration of buspirone to patients suffering from apnea, it never actually administers buspirone to patients suffering from apnea, as such at most, the FPR publications could qualify for an obviousness rejection, but definitively not for a 102 anticipatory rejection, since buspirone was never administered to patients suffering from apnea, regardless of whether the intention was to treat apnea or anxiety in patients suffering from apnea. 
The above situation is completely different form the instant one, since the prior art (Bourque) teaches the administration of compounds of formula I (as in instant claim 

Apparently, Applicant has discovered a new mechanism of action: reducing GL-3 in the cardiomyocytes of a human patient suffering from Fabry disease, of a known invention (a method of treating Fabry disease in a human subject, which shows intracellular accumulation of GL-3 in cardiomyocytes) comprising the administration of compounds of formula I.  The explanation of an effect or mechanism of action obtained when using a compound (e.g. reducing GL-3 in cardiomyocytes) cannot confer novelty on a known process (a method of treating Fabry disease in a human subject, which shows intracellular accumulation of GL-3 in cardiomyocytes, comprising the 
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.

Applicant argues that:
Jansen v. Rexall.
Examiner’s response:
Jansen claimed:
A method of treating or preventing macrocytic-megaloblastic anemia in humans which anemia is caused by either folic acid deficiency or by Vitamin B12 deficiency which comprises administering a daily oral dosage of vitamin preparation to a human in need thereof comprising at least about 0.5 mg of vitamin B12 and at least 0.5 mg of folic acid.
but NOT for the prevention or treatment of macrocytic-megaloblastic anemia, as required by Jansen claim.
So, there is no anticipatory prior art, since the Rexall product was never administered to patients suffering from macrocytic-megaloblastic anemia, as such, unlike the instant case, the prior art (The Rexall product) does NOT teach the administration of the SAME compound to the SAME patients. 

Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourque et. al. (WO 2012/129084, cited by Applicant, cited in prior office action) in view of Hollak et. al. (Expert Opinion Ther. Targets (2007) 11:821-833, cited in prior office action), as evidenced by Palling (US 2010/0113517, cited in prior office action).



 However, Hollak teaches that angiokeratoma and hypohidrosis are classical symptoms of patients suffering from FD (see page 822, left column), so before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat FD patients that show any type of symptoms including angiokeratoma and hypohidrosis and reasonable expect the treatment to be successful, since the subpopulation of FD patients having signs of angiokeratoma or hypohidrosis is expected to benefit from such treatment that has already proven to be effective to the larger population of individuals suffering from FD,  thus resulting in the practice of claim 68 with a reasonable expectation of success.

For claim 69, Bourque does not teach that the FD patients show signs of ventricular hypertrophy.  However, Hollak teaches that the disease gradually develops in renal, cardiac and/or cerebral complications (see page 822, left column).  Finally, Hollak teaches that: “As Fabry disease is a particularly slowly progressive disorder of compromised vasculature, hard clinical end points would be: survival, prevention of renal failure and prevention of cardiac insufficiency or neurological deterioration that may result in vascular dementia” (see page 828 under Expert Opinion Conclusion).  Finally Palling teaches that some patients suffering from FD can have ventricular hypertrophy (see [0005] and [0167]). 

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat Fabry Disease comprising administering to a patient suffering from Fabry Disease a composition comprising a compound of formula I like GZ452, as taught by Bourque.  The skilled in the art will also be motivated to treat Fabry Disease patients that do not still show cardiac manifestations of Fabry Disease like ventricular hypertrophy, since Hollak and Palling teach that cardiac insufficiency, like ventricular hypertrophy, appears late in the development of the disease, as such there is a need for prevention of cardiac insufficiency (i.e. before cardiac insufficiency like ventricular hypertrophy manifests in the patient).
All this will result in the practice of claim 69 with a reasonable expectation of success.

Conclusion
No claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 15, 2021.